       Case 1:20-cv-03677-LGS-KHP Document 41 Filed 08/28/20 Page 1 of 4




August 28, 2020

Via ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     Mahood v. Noom, Inc., No. 20 Civ. 3677 (LGS) (KHP)

Dear Judge Schofield,

       On behalf of Plaintiffs and the proposed Class, we write in response to Noom’s letter
(“Def. Ltr.”) regarding its anticipated motion to dismiss the First Amended Complaint (“FAC”).

         This class action stems from Noom’s use of deceptive automatic enrollment to trap
consumers into paying costly recurring membership fees for a weight loss app they neither want
nor use. Plaintiffs’ well-pleaded FAC sets forth 13 causes of action and details the precise ways
in which Noom’s conduct misled Plaintiffs and thousands of other consumers. Indeed, just last
week the Better Business Bureau echoed this case and warned that Noom’s “customers have
submitted well over a thousand complaints alleging that the company offers misleading free
trials, and that subscriptions are difficult to cancel.”1 But just as Noom has refused “to address
the underlying cause” of customers’ complaints, id., it is now seeking to hold on to consumers’
hard-earned money through a scattershot 11-part dismissal motion. As shown below, the FAC is
a detailed, sound pleading and Noom’s arguments lack substance or are better suited to a later
stage of the case. The Court should dissuade Noom from filing its blunderbuss motion.

Plaintiffs Have Article III Standing. Noom is wrong to claim that the three Plaintiffs (of the
ten Named Plaintiffs) who received refunds lack standing. Noom’s refunds do not include
“‘interest’ or ‘time value of money,’ [which] is a sufficient ‘injury in fact’ to support Article III
standing.” Porsch v. LLR, Inc., 380 F. Supp. 3d 418, 424–25 (S.D.N.Y. 2019). That the injury is
small is of no moment. See Van v. LLR, Inc., 2020 WL 3443930, at *2 (9th Cir. June 24, 2020)
($3.76 is not “too little to support Article III standing”; “[f]or standing purposes, a loss of even a
small amount of money is ordinarily an ‘injury’”) (citing Czyzewski v. Jevic Holding Corp., 137
S. Ct. 973, 983 (2017)). Additionally, Noom’s attack on Ms. Deracleo’s standing is based on
wild conjecture.

The FAC Satisfies Rule 9(b). It is odd that Noom claims the FAC—a detailed, 307-paragraph
pleading—fails to satisfy Rule 9(b) given that the “purpose of Rule 9(b) is not to create a heavy
burden for plaintiffs, but rather, to allow defendants to identify their alleged role and acts in the

1
  BBB Warning: Consumers Lose More than Weight with Popular Noom Health App (Aug. 19, 2020),
https://www.bbb.org/article/news-releases/22930-bbb-warning-consumers-lose-more-than-weight-with-popular-
noom-health-app (last visited Aug. 28, 2020).



18 Half Mile Road, Armonk, NY 10504 | +1 646 266 2630 | tpalikovic@wittelslaw.com | www.wittelslaw.com
        Case 1:20-cv-03677-LGS-KHP Document 41 Filed 08/28/20 Page 2 of 4
Honorable Lorna G. Schofield                                                                              Page 2 of 4


fraud to appropriately respond to the complaint.” Allstate Ins. Co. v. Ahmed Halima, 2009 WL
750199, at *5 (E.D.N.Y. Mar. 19, 2009) (emphasis added and citation omitted). The FAC
identifies Noom’s misrepresentations and omissions (FAC ¶¶ 4–9), the deceptive claims on
Noom’s website (id. ¶¶ 34–36), the misleading aspects of its enrollment process (id. ¶¶ 37–50);
explains how Noom makes it difficult for consumers to cancel (id. ¶¶ 51–56); and describes the
six red flags demonstrating Noom’s intent to deceive (id. ¶¶ 57–80). This puts to rest Noom’s
claim that the FAC is “short on substance.” See Delgado v. Ocwen Loan Servicing, LLC, 2014
WL 4773991, at *18–19 (E.D.N.Y. Sept. 24, 2014) (“Even a cursory glance at the 187-paragraph
FAC reveals that Plaintiffs’ claims are more than generalized allegations”).2 Indeed, Noom
concedes that Ms. Mahood satisfies Rule 9(b), see Def. Ltr. at 2, but claims that other Plaintiffs
do not because they rely on the FAC’s general allegations. Noom’s claim is incorrect.3

Plaintiffs’ GBL Claim Applies to All Class Members. Noom argues that non-New York
Plaintiffs cannot bring GBL claims, but overlooks Cruz v. FXDirectDealer, LLC, 720 F.3d 115,
122 (2d Cir. 2013), where the Second Circuit held that the GBL applied to non-New York
plaintiffs when the defendant: (1) was paid in New York, (2) required all communications go to
New York, and (3) included New York choice-of-law and forum-selection clauses in its form
contract. Id. at 123–24. This case is stronger than Cruz because New York is where Noom (1)
processes all enrollments and payments; (2) directs all marketing, billing, and customer service
and tracking efforts; (3) develops, updates, and operates its website and app; (4) receives all
payments and maintains its bank account; (5) maintains its only U.S. office; (6) makes all
business decisions; and (7) includes New York choice-of-law and forum-selection clauses in its
user agreement. FAC ¶¶ 30–31. This is much more than courts require at this stage.4

Plaintiffs Have Standing to Pursue UCL and FAL Claims. Noom’s refunds to Plaintiffs
Mahood and Kelly do not destroy their statutory standing to pursue UCL or FAL claims because
they sustained an economic injury caused by the lost time value of money.5

Plaintiffs’ FAL Violation Is Properly Stated. Noom misses the mark when it claims that
Plaintiffs’ FAL claim must be dismissed “[b]ecause there is no private cause of action under the
ARL, and Noom’s own case illustrates why. Def. Ltr. at 2–3 (quoting Johnson v. Pluralsight,
LLC, 728 F. App’x 674, 677 (9th Cir. 2018)). In Johnson, the Ninth Circuit expressly observed
the California “legislature’s intent to permit plaintiffs to pursue [equitable relief] under [the

2
  Noom also incorrectly claims that Plaintiffs may not allege “upon information and belief” that the relevant
representations in the sign-up were in all material respects the same as those seen by other Plaintiffs. Def. Ltr. at 2.
Allegations based upon information and belief are permissible if they set forth specific facts upon which the belief is
reasonably based, as is the case here. See Hollander v. Ortho-McNeil-Janssen Pharm., Inc., 2010 WL 4159265, at
*4 (E.D. Pa. Oct. 21, 2010) (citation omitted).
3
 See Delgado, 2014 WL 4773991, at *19 (9(b) met where fraud allegations applicable to all plaintiffs; each plaintiff
not required to repeat every misrepresentation already alleged).
4
  See Voronina v. Scores Holding Co., Inc., 2017 WL 74731 (S.D.N.Y. Jan. 5, 2017) (dismissal premature “as
discovery may yield more evidence probative of [New York] connection”); Ward v. TheLadders.com, Inc., 3 F.
Supp. 3d 151 (S.D.N.Y. 2014) (maintaining website, bank account and communicating from New York); Yang Chen
v. Hiko Energy, LLC, 2014 WL 7389011, at *5 (S.D.N.Y. Dec. 29, 2014) (receiving payment in New York).
5
 Noom’s citation to Kwikset Corp. v. Super. Ct., 246 P.3d 877, 884 (Cal. 2011) is unavailing, because Kwikset only
notes that UCL standing must be based on economic, rather than non-economic harm.



18 Half Mile Road, Armonk, NY 10504 | +1 646 266 2630 | tpalikovic@wittelslaw.com | www.wittelslaw.com
       Case 1:20-cv-03677-LGS-KHP Document 41 Filed 08/28/20 Page 3 of 4
Honorable Lorna G. Schofield                                                                           Page 3 of 4


FAL] for violations of the ARL.” Id. at 676. This is precisely what Plaintiffs seek here.

Plaintiffs Adequately Plead a California Bot Disclosure Law Claim. Noom used bots to
communicate with Plaintiffs (FAC ¶¶ 7, 53, 84), it did so to sell its services (id. ¶¶ 74–80, 94),
and without disclosing the bots’ use (id. ¶¶ 5, 53, 77, 79). That is what the Bot Law requires and
that is what is pled. Noom’s half-hearted argument that one Plaintiff failed to fill out a
“coaching preference survey” is unavailing. Cal. Bus. & Prof. Code § 17941(a).

The CLRA Applies to Noom’s Weight-Loss Program. Noom is wrong to argue that its weight
loss service is not a CLRA-covered “service.” Noom does not sell software, it sells
“customized” weight-loss plans with “personalized coaching” from “real, live people!” FAC ¶¶
47, 36, 77. That Noom provides a service via an app does not put it outside the CLRA’s reach.6

ADTPA Claims May Be Brought as a Class Action. As the Eleventh Circuit made clear in
Lisk v. Lumber One Wood Preserving, LLC, 792 F.3d 1331 (11th Cir. 2015), ADTPA claims can
be pursued on a class-wide basis.

It Is Premature to Dismiss the Unjust Enrichment Claim. In its unjust enrichment argument,
Noom ignores Rule 8’s alternative pleading regime and fails to appreciate that plaintiffs are
given “wide latitude” in framing their right to recover. See Bridgeway Corp. v. Citibank, N.A.,
132 F. Supp. 2d 297, 305 (S.D.N.Y. 2001).

The Conversion Claim Should be Sustained. The FAC adequately pleads conversion under
New York law. See, e.g., Simington v. Lease Fin. Group, LLC, 2012 WL 651130, at *12
(S.D.N.Y. Feb. 28, 2012) (withdrawals from plaintiff’s personal bank account). In the
alternative, Plaintiffs’ claims for conversion on behalf of each individual state class are likewise
sound. See e.g., Welco Elecs., Inc. v. Mora, 166 Cal. Rptr. 3d 877, 884-86 (Cal. App. 2d Dist.
2014) (unauthorized credit card charges); In re Auerbach, 2015 WL 6601776, at *6-7 (Bankr.
N.D. Ohio Oct. 29, 2015) (conversion found where party drew money from account “without the
necessary permission or authority at the moment the charge was made”).

Plaintiffs Can Enjoin Noom’s Deceptive Practices. Noom recognizes that Plaintiffs plead a
desire to purchase weight-loss plans from Noom, as well as other companies, in the future. Def.
Ltr. at 3. This confers standing to seek injunctive relief. See Petrosino v. Stearn’s Products,
Inc., 2018 WL 1614349, at *5 (S.D.N.Y. Mar. 30, 2018) (injunctive relief allowed when
plaintiffs “assert that they will purchase a product in the future if the ingredients are changed so
that the product is not mislabeled”).7 Noom’s cases do not hold otherwise.8

6
  Noom’s cases do not hold otherwise, as they both concern the sale or license of software itself. See In re Google
Inc. Cookie Placement Consumer Priv. Litig., 988 F. Supp. 2d 434, 451 (D. Del. 2013) (Google software browser);
Sony Gaming Networks & Customer Data Sec. Breach Litig., 903 F. Supp. 2d 942, 972 (S.D. Cal. 2012) (software
that provides access to third-party online games).
7
  See also Delgado, 2014 WL 4773991, at *14 (S.D.N.Y. Sept. 24, 2014) ( “[f]inding that [p]laintiffs have no federal
standing to enjoin a deceptive practice once they become aware of the scheme would ‘eviscerate the intent of the
California legislature in creating consumer protection statutes’”) (internal citation omitted).
8
 See Holve v. McCormick & Co., Inc., 334 F. Supp. 3d 535, 552 n.10 (W.D.N.Y. 2018) (no future harm because
plaintiff alleged it would only purchase the product from defendant and only if it was not misbranded and observing



18 Half Mile Road, Armonk, NY 10504 | +1 646 266 2630 | tpalikovic@wittelslaw.com | www.wittelslaw.com
        Case 1:20-cv-03677-LGS-KHP Document 41 Filed 08/28/20 Page 4 of 4
Honorable Lorna G. Schofield                                                                               Page 4 of 4


   Per the Court’s order (ECF No. 33), the Parties have agreed to the following briefing
schedule:

         Defendant’s Dismissal Motion:                 September 24, 2020

         Plaintiffs’ Opposition Brief:                 October 23, 2020

         Defendant’s Reply Brief:                      November 6, 2020



                                                                 Respectfully submitted,

                                                                 /s/ Tiasha Palikovic
                                                                     Tiasha Palikovic



cc:      All counsel of record (via ECF)




multiple instances of courts in this Circuit finding injunctive standing where plaintiffs allege desire to use products
in the future); Elkind v. Revlon Consumer Prods. Corp., 2015 WL 2344134, at *3 (E.D.N.Y. May 14, 2015) (no
injunctive standing because plaintiffs “have not alleged any likelihood of continuing or future harm”).



18 Half Mile Road, Armonk, NY 10504 | +1 646 266 2630 | tpalikovic@wittelslaw.com | www.wittelslaw.com
